O’Connell, J.,
dissenting. I disagree with the majority’s decision for three reasons. First, in my opinion, the plaintiff was an employee within the meaning of the Workers’ Compensation Act; second, the decision misinterprets the exclusivity of the workers’ compensation remedy in Connecticut; and third, the decision applies incorrect rules of statutory construction. Accordingly, it is my opinion that the plaintiff is barred from bringing this tort action against the defendant.
I
The majority’s conclusion that the plaintiff’s injury falls outside the scope of workers’ compensation is unavailing in light of McNamara v. Hamden, 176 Conn. 547, 398 A.2d 1161 (1979), a seminal case in this area. *755I focus on the McNamara requirement that the injury must occur when the employee is reasonably fulfilling the duties of the employment or doing something incidental to it. Id., 551. This requirement is phrased in the alternative. Therefore, the plaintiffs injury is compensable even if the jury finds that it did not occur while she was fulfilling the duties of her employment if the jury finds that the injury was incidental to her employment.
Although I agree with the majority that this was a fact bound issue, it is my opinion that the jury found facts that brought the injury within the scope of McNamara v. Hamden, supra. Interrogatory five asked the jury “[W]as the plaintiffs injury incidental to her employment?” and the jury replied “yes.” The trial court, however, erroneously instructed the jury that the defendant’s workers’ compensation special defense was conditioned on all five interrogatories being answered in the affirmative. In my opinion, the defendant sustained its burden of proof on the special defense despite a negative answer to either question three or question five. (See majority footnote 3, supra.)
II
I also disagree with the majority’s analysis of the tort rights of employees and the liability of employers. The majority appears to eliminate an employee’s right to sue the employer only if the employee files a workers’ compensation claim and the employer pays benefits. Although some jurisdictions provide the worker with such an election of remedies, Connecticut does not. General Statutes § 31-284.1 “Our Supreme Court has *756consistently held that where a worker’s personal injury is covered by workers’ compensation, statutory compensation is the sole remedy and recovery in common law tort against the employer is barred.” Greene v. Metals Selling Corporation, 3 Conn. App. 40, 45, 484 A.2d 478 (1984). Neither the employee nor the employer may, by their actions, place an injury within or outside the scope of workers’ compensation law. Thus, the defendant’s voluntary payment of benefits to the plaintiff is irrelevant. “We have consistently held that the exclusivity provisions of the workers’ compensation act operate as a total bar to actions brought by employees against their employers for job related injuries. . . . This bar operates whether or not the employee actually collects compensation . . . .” (Citations omitted.) Sgueglia v. Milne Construction Co., 212 Conn. 427, 433, 562 A.2d 505 (1989).
Ill
I also disagree with the application of the general rule of statutory construction that statutes in derogation of the common law are to be strictly construed. Workers’ compensation statutes do not fall under this rule but rather are to be broadly and liberally interpreted so as to effectuate the remedial purpose of the workers’ compensation laws. See Adzima v. UAC/Norden Division, 177 Conn. 107, 117, 411 A.2d 924 (1979).
The jury, through its interrogatories, found that the plaintiff as the defendant’s employee, suffered injuries arising out of and in the course of her employment. Consequently, her sole remedy against the defendant was a claim under the Workers’ Compensation Act. The trial court should have granted the defendant’s motion to set aside the verdict.
I would reverse the judgment and remand the case with instruction to render judgment for the defendant.

 General Statutes § 31-284 (a) unequivocally states that “[a]n employer shall not be liable to any action for damages on account of personal injury sustained by an employee arising out of and in the course of his employment or on account of death resulting from personal injury so sustained . . . (Emphasis added.)